Citation Nr: 0808566	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to a service-connected left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability.

3.  Entitlement to service connection for a right thigh/hip 
disability, to include as secondary to a service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran presented testimony at a Board hearing in November 
2006.  This matter was remanded in July 2007 for further 
development.  


FINDINGS OF FACT

1.  The competent medical evidence is in a state of equipoise 
as to whether the veteran's service-connected left knee 
disability caused or aggravated his back disability, most 
recently described as post lumbar laminectomy.  

2.  The competent medical evidence is in a state of equipoise 
as to whether the veteran's service-connected left knee 
disability caused or aggravated his right knee disability, 
most recently described as post right total knee 
arthroplasty.  

3.  The competent medical evidence is in a state of equipoise 
as to whether the veteran's service-connected left knee 
disability caused or aggravated his right thigh/hip 
disability, most recently described as post right hip 
arthroplasty.  




CONCLUSIONS OF LAW

1.  The veteran's back disability, most recently described as 
post lumbar laminectomy, is proximately due to or the result 
of a service connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2007).

2.  The veteran's right knee disability, most recently 
described as post right total knee arthroplasty, is 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310(a) (2007).

3.  The veteran's right thigh/hip disability, most recently 
described as post right hip arthroplasty, is proximately due 
to or the result of a service connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Board remanded these claims in July 2007 in order to 
afford the veteran a VA examination and medical opinion 
regarding the etiology of a back disability, right knee 
disability, and right thigh/hip disability.  The VA examiner 
stated that he reviewed the veteran's claims file (including 
the veteran's service medical records).  The veteran reported 
that his disabilities began when he fell from a helicopter 
(about 12 feet); and that the hard landing caused pain to 
both knees and right hip.  He claimed that low back pain 
began in the 1980s (leading to a lumbar laminectomy in 
approximately 2001).  After leaving the military, the veteran 
worked as a framing carpenter doing home construction.  

The examiner conducted a thorough examination and diagnosed 
the veteran with post left total knee arthroplasty; post 
right total knee arthroplasty; post right hip total 
arthroplasty; and post lumbar laminectomy.  He noted x-rays 
dated 2006 that showed mild to moderate osteoarthritis of 
both hips; post bilateral three compartment total knee 
arthroplasties with no evidence of hardware failure; and 
postoperative and degenerative changes to the veteran's 
lumbar spine with sacroiliac sclerosis.  The examiner 
concluded that "Given the apparently severe fall and verbal 
history of persistent pain since that time, and history of 
persistent limping since the early 1970s, it is my opinion 
that it is at least as likely as not that all of these 
conditions are secondary to the fall from the helicopter, 
either directly or secondary indirectly to the chronic 
limping caused by the injuries of 1968."  

The RO denied the claim on the basis that the August 2007 VA 
opinion was based solely on the history provided by the 
veteran; and not supported by the medical evidence in the 
claims file.  On page 12 of the September 2007 supplemental 
statement of the case, the RO stated that "There is no 
factual evidence of a fall of 12 feet in the service medical 
evidence."  However, page 8 of the same supplemental 
statement of the case acknowledges an April 1, 1968 treatment 
report that states that the veteran "hurt L knee jumping off 
helicopter then long march."  It also acknowledges an April 
8, 1968 report that states that the veteran hurt his knee 
again while he was out running.  The RO acknowledged numerous 
other treatment reports in the service medical records that 
reflect a left knee disability; and in fact, the veteran is 
service connected for that left knee disability.  

The Board notes that the service medical records don't 
provide any evidence of disabilities to his back, right knee, 
and right hip.  However, service connection can still be 
obtained on a secondary basis if these disabilities were 
caused or aggravated by his left knee disability.  The August 
2007 examiner noted the apparent severity of the veteran's 
fall from the helicopter (as evidenced by the numerous in 
service treatment reports concerning his left knee, as well 
as his disability that has been service connected since 
November 1972).  He also noted a verbal history of pain and 
limping since the 1970s (a fact to which the veteran is 
competent to testify).  Based on these facts, the examiner 
provided an opinion favorable to the veteran.  The Board 
finds that it is not in a position to substitute its own 
medical assessment in favor of the VA examiner's.  

The Board acknowledges the veteran underwent a VA examination 
in December 2005; and that the opinion was unfavorable to the 
veteran in that it did not yield a positive nexus opinion.  
However, the December 2005 did not take into account the 
issue of whether or not the veteran's service connected left 
knee disability aggravated his back disability, right knee 
disability, and right thigh/hip disability.  The examination 
report was inadequate and was the basis for the July 2007 
remand.  

The Board finds that in giving the veteran the benefit of the 
doubt, the evidence is in equipoise; and service connection 
for a back disability, a right knee disability, and a right 
thigh/hip disability is warranted.     



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
certain notice and assistance to a claimant for VA benefits.  
See generally 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  A discussion of compliance with VCAA is not 
necessary since there is no resulting prejudice to the 
appellant as a result of any possible VCAA deficiency in 
light of the Board's favorable decision on all issues.  


ORDER

Service connection for back disability, most recently 
described as post lumbar laminectomy, is warranted.  Service 
connection for right knee disability, most recently described 
as post right total knee arthroplasty, is warranted.  Service 
connection for right thigh/hip disability, most recently 
described as post right hip arthroplasty, is warranted.  To 
this extent, the appeal is granted as to all issues. 
 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


